UNITED STATES COURT OF APPEALS
                      For the Fifth Circuit



                          No. 95-40359
                        Summary Calendar


                     JUAN FELIX LOPEZ-RIOS;
                      LAZARO SOSA-HERNANDEZ

                                           Petitioners-Appellants,

                               and
          JAIME GARZA-GARZA; ARTURO LOPEZ-LOZANO; DARIO
      VILLAREAL BENAVIDES; GENARO BARRERA-VILLARREAL; OMAR
   GARZA-GARZA; JULIAN SILVA-ORZUA; GILBERTO CHAVEZ-HERNANDEZ,

                                                       Petitioners,


                             VERSUS


            E. M. TROMINSKI, District Director, INS;
    IMMIGRATION AND NATURALIZATION SERVICE; WILLIAM P. BARR,
       Attorney General of the United States of America,

                                            Respondents-Appellees.




          Appeal from the United States District Court
               For the Southern District of Texas
                          (M-91-CV-128)


                        January 10, 1996
Before DAVIS, BARKSDALE, and DeMOSS, Circuit Judges.

PER CURIAM:*




    *
       Pursuant to Local Rule 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in Local Rule 47.5.4.
                                   BACKGROUND

       Juan     Felix    Lopez-Rios   (Lopez)   and   Lazaro    Sosa-Hernandez

(Sosa)1 appeal the district court's dismissal pursuant to Fed.

R. Civ. P. 12(b)(6) of their claims for declaratory and injunctive

relief.       Their claims concern the Respondents' failure to maintain

and provide access to a docket sheet or other chronological listing

of     documents    filed     in   "deportation   and   other    adjudicatory

proceedings."

       Lopez and Sosa contend that the lack of a docket sheet or

index violated their due process rights by compromising "the

integrity of the administrative record upon which decisions are

made" and depriving them "of notice of the composition of the

record in time to raise the issue" before the Board of Immigration

Appeals (BIA).          Lopez and Sosa also allege that without a docket

sheet, they were unable to determine whether the record was over-

inclusive or under-inclusive when the file was forwarded to the

BIA.        Lopez and Sosa contend that "short of travelling to Falls

Church, Virginia, to inspect the physical file," they had no way of

knowing what documents were forwarded to the BIA until after their

appeals and motions to reopen had been decided, and they had sought

review by this Court.         Even then, Sosa and Lopez contend that they

had no assurance that the record as certified to this Court was the

same record used by the BIA.




        1
        The district court granted Sosa's motion to amend, adding
Sosa as a petitioner in this case.

                                        2
     The Respondents moved for dismissal for failure to state a

claim upon which relief could be granted, or for summary judgment,

on the grounds that no justiciable controversy existed and that

Lopez and Sosa had not shown that their records were unavailable.2

Following a hearing, the district court granted the Respondents'

motion. The district court determined that the absence of a docket

sheet was not a constitutional violation and that the judiciary

could not dictate administrative procedure unless there was a

violation of a constitutional right. Lopez and Sosa filed a timely

notice of appeal.

     This appeal followed Lopez's and Sosa's request for relief

from their respective deportation proceedings. Lopez was convicted

in 1981 of possession with intent to distribute approximately 26

pounds of marijuana.3    Lopez was found deportable due to his

conviction and due to his failure to reapply for admission to the

United States after his previous deportation in 1980.      The BIA

denied Lopez's request for voluntary departure because Lopez had

two convictions, and Lopez had illegally reentered the United

States three months after his 1980 deportation. Lopez's efforts to

secure a reversal of this decision failed, and he was determined

deportable after a final appeal to this Court.   See Lopez-Rios v.

INS, No. 93-4017 (5th Cir. Aug. 31, 1993) (unpublished).


        2
        In the district court, the petitioners also complained of
lack of adequate notice of deportation.      This claim has been
abandoned on appeal.
    3
       Lopez had a prior conviction for aiding and abetting aliens
to enter the United States unlawfully.

                                3
      Sosa    was   convicted   in   1987       of   possession    of     marijuana.

Subsequently, he was ordered deported.               However, Sosa prevailed on

appeal and is presently a lawful permanent resident.                      See In re

Sosa-Hernandez, No. A-34652686, Interim Decision 3214 (BIA Nov. 12,

1993), 1993 WL 495143.

      Lopez and Sosa contend that the Respondents' failure to

maintain a docket sheet deprived them of due process by prohibiting

the discovery and correction of errors.

                                     OPINION

      Lopez and Sosa assert that the Respondents have a duty to

maintain an accurate record, that they breached that duty, and that

Lopez and Sosa have been injured as a result.                     Lopez and Sosa

contend that the absence of a docket sheet creates a foreseeable

risk that materials will be erroneously included or omitted from

the record when the record is transmitted to the BIA.                     Thus, they

request that this Court reverse the district court's dismissal and

remand the case so they can restyle the complaint as a class

action.

      A dismissal for failure to state a claim is disfavored in the

law   and    justified   only   if   it       appears   beyond    doubt    that   the

plaintiff can prove no set of facts in support of his claim that

would entitle him to relief.          Mahone v. Addicks Utility Dist. of

Harris County, 836 F.2d 921, 926 (5th Cir. 1988). Appellate review

of a 12(b)(6) dismissal is de novo, and the reviewing court accepts

the plaintiff's well-pleaded facts as true.                 See e.g., Cinel v.




                                          4
Connick, 15 F.3d 1338, 1341 (5th Cir.), cert. denied, 115 S. Ct.
189 (1994).

     Article III of the United States Constitution limits the

exercise of the judicial power to "cases" and "controversies."   In

re Talbott Big Foot, Inc., 924 F.2d 85, 87 (5th Cir. 1991).      If

the subject of an appeal has become moot, an appellate court may

not decide it.   H.K. Porter Co. v. Metropolitan Dade County, 650
F.2d 778, 782 (5th Cir. 1981).   "[A] case is moot when the issues

presented are no longer `live' or the parties lack a legally

cognizable interest in the outcome." Powell v. McCormack, 395 U.S.
486, 496 (1969).      A narrow exception to the mootness doctrine

occurs with "issues capable of repetition, yet evading review."

Vieux Carre Property Owners, Residents and Assoc. v. Brown, 948
F.2d 1436, 1447 (5th Cir. 1991).      The exception requires the

showing of a demonstrated probability that the challenged conduct

will be repeated and affect the same plaintiff.      Id. at 1447 &

n.41.   Nevertheless, "the mere possibility of future consequences

is too speculative to give rise to a case or controversy."   Bailey

v. Southerland, 821 F.2d 277, 279 (5th Cir. 1987).

     Lopez was determined deportable, failed in his appeal of the

BIA's denial of voluntary departure, and failed in his appeal of

the BIA's denial of his motion to reopen deportation and for stay

of deportation. Sosa succeeded on appeal and is currently a lawful

permanent resident.    Sosa's contention that he may face similar

deportation proceedings in the future, and the same allegedly

unconstitutional procedures will occur is "too speculative to give


                                 5
rise to a case or controversy."                    See Bailey, 821 F.2d at 279.

Although the general issues presented in this appeal may be capable

of repetition, Sosa has failed to demonstrate that the challenged

conduct will affect him.             See Vieux Carre, 948 F.2d at 1447 & n.41.

This Court is not able to fashion relief for Lopez and Sosa;

therefore, their request for equitable relief is moot.

        "[A] federal court can enjoin activities of the executive

branch only         where     it   is   necessary    to   enforce   specific   legal

rights."        Perales v. Casillas, 903 F.2d 1043, 1047 (5th Cir. 1990)

(citation omitted).                "[A] complaint states a sound basis for

equitable relief . . . [if] it is brought to enforce specific legal

obligations, rather than seeking `a restructuring of the apparatus

established by the Executive Branch to fulfill its legal duties.'"

Id. (citing Allen v. Wright, 468 U.S. 737, 761 (1984)).

        Lopez and Sosa request that this Court issue a declaration

that the Executive Office for Immigration Review has breached its

duty to maintain the records of deportation proceedings by failing

to create an index or docket sheet which is accessible to parties.

This relief is beyond the jurisdiction of this Court absent the

violation of a specific legal obligation.                 Allen, 468 U.S. at 761.

Although        Lopez   and    Sosa     have   identified   documents   that   were

allegedly missing4 from their records, they have not indicated how


        4
       Sosa contends that the tape of his deportation hearing was
erased, that his case was reopened subsequently for de novo
consideration, and that all previous records disappeared. Lopez
asserts that all pre-1988 hearings and evidence as well as a
transcript of a 1988 hearing are missing from his record.

opin\95-40359.opn
                                               6
they were injured or how their cases were prejudiced by the absence

of these documents.

        Lopez and Sosa have presented no requests for specific relief

from this Court. Sosa presents, at most, a speculative injury, not

a realistic danger of sustaining a direct injury.         Therefore,

Sosa's suit is not ripe for review.      See Cinel, 15 F.3d at 1341.

This Court affirms the district court's dismissal of the case on

the grounds of mootness and lack of ripeness.        See Bickford v.

International Speedway Corp., 654 F.2d 1028, 1031 (5th Cir. 1981)

(the court may affirm on grounds different from those employed by

the district court).

                       AFFIRMED.




opin\95-40359.opn
                                   7